DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/620,403, filed on February 12, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-11 are objected to because of the following informalities:  
i) a comma should be inserted after "device" (claims 2 and 7, line 1). 
ii) the phrases "a lower oxygen concentration than" should read "an oxygen concentration lower than" and "a higher conductivity than" should read "a conductivity higher than" (claims 2 and 7). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #13/674,175, filed on November 12, 2012) for the claim limitations of "a density of the gate insulating film is 3.2g/cm3 or more", as recited in claim. Specification (i.e. [0046], lines 6-7) discloses that "the film density is preferably lower than 3.2g/cm3. For examination purposes, the examiner has interpreted this limitation to mean that a density of the gate insulating film is lower than 3.2g/cm3. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the first layer has a lower oxygen concentration than the second layer", as recited in claims 2 and 7, is unclear as to the first layer has an oxygen concentration lower than what of the second layer applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that the first layer has an oxygen concentration lower than that of the second layer. Clarification is requested.
The claimed limitation of "the third layer has a higher conductivity than each of the first layer and the second layer", as recited in claims 2 and 7, is unclear as to the third layer has a conductivity higher than what of each of the first layer and the second layer applicant refers. For examination purposes, the examiner has interpreted this limitation to mean that the third layer has a conductivity higher than that of each of the first layer and the second layer. Clarification is requested.
The claimed limitation of "the second layer comprises an oxide comprising the one of silver, copper, ruthenium, iridium, platinum and gold", as recited in claims 4 and 9, is unclear as to how an oxide can comprise a metal. For examination purposes, the examiner has interpreted this limitation to mean that the second layer comprises an oxide of the one of silver, copper, ruthenium, iridium, platinum and gold. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-11, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohara et al. (2010/0233848) in view Yang et al. (2009/0267087).
As for claims 2, 4, 7 and 9, Ohara et al. show in Fig. 1D and related a semiconductor device comprising: 
a gate electrode 401; and 
an oxide semiconductor film 405 overlapping with the gate electrode with a gate insulating film 403 therebetween, 
wherein the gate electrode comprises: 
     a first layer in contact with the gate insulating film; 
     a second layer in contact with the first layer; and 
     a third layer overlapping with the first layer with the second layer therebetween ([0080], lines 8-9),
wherein the first layer has a Gibbs free energy for oxidation higher than the gate insulating film ([0080], [0082]), and
the first layer comprises at least one of silver, copper, ruthenium, iridium, platinum, and gold ([0080]). 
 wherein the oxide semiconductor film comprises In, Zn, and Ga ([0085]).
Ohara et al. do not disclose the first layer has a lower oxygen concentration than the second layer, wherein the third layer has a higher conductivity than each of the first layer and the second layer (claims 2 and 7); and wherein the second layer comprises an oxide comprising the one of silver, copper, ruthenium, iridium, platinum, and gold (claims 4 and 9).
Yang et al. teach in Fig. 4E and related text:
As for claims 2 and 7, the first layer 121a has a lower oxygen concentration than the second layer 121b ([0050]-[0051]), wherein the third layer has a higher conductivity than each of the first layer and the second layer (electrical conductivity of Cu is higher than those of Ru and RuO2).

As for claims 4 and 9, the second layer comprises an oxide comprising the one of silver, copper, ruthenium, iridium, platinum, and gold ([0051]).
 Ohara et al. and Yang et al. are analogous art because they are directed to a bottom-gate type TFT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ohara et al. with the specified feature(s) of Yang et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include the first layer having a lower oxygen concentration than the second layer, wherein the third layer having a higher conductivity than each of the first layer and the second layer; and wherein the second layer comprising an oxide of the one of silver, copper, ruthenium, iridium, platinum, and gold, as taught by Yang et al., in Ohara et al.'s device, in order to improve performance of the device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claims 2 and 8, the combined device shows the first layer is in (thermal) contact with a top surface of the second layer, a side surface of the second layer, and a top surface of the third layer (Ohara: Fig. 1D; Yang: 4E).

As for claims 5 and 10, the combined device shows a density of the gate insulating film is 3.2g/cm3 or more (Ohara: [0082]).

As for claims 2 and 8, the combined device shows the gate insulating film comprises a layer, and wherein the layer comprises one of aluminum oxide, magnesium oxide, silicon oxide, silicon oxynitride, germanium oxide, yttrium oxide, zirconium oxide, lanthanum oxide, neodymium oxide, hafnium oxide, and tantalum oxide (Ohara: [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811